DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 12-14 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 12, the claim limitation “…wherein whose a power state of the first load is managed…” is unclear due to the underlined portion of the claim limitation “whose”. It is appeared to be the underlined portion of the claim limitation “whose” should be removed.
Dependent claims 13 and 14 are also rejected at least the same reason as rejected independent claim 29 as stated above because the dependent claims 30-32 are depending on the rejected independent claim 29.

Regarding claim 27, the claim limitation “…an additional BEMS…an additional BAS…” is not clear because the terms “BEMS” and “BAS” are not defined.
	Dependent claim 28 is also rejected at least the same reason as rejected claim 27 as stated above because the dependent claim 28 is depending on the rejected claim 27.
	Regarding claim 29, the claim limitation “…a first ESS…a UPS…a first load whose a power state is managed…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because (i). the terms “ESS” and “UPS” are not defined; and (ii). the portion of the claim limitation “…a first load whose a power state is managed…” is unclear, is that supposed to be “…a first load, wherein a power state of the first load is managed…”?
Dependent claims 30-32 are also rejected at least the same reason as rejected independent claim 29 as stated above because the dependent claims 30-32 are depending on the rejected independent claim 29.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-11 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (11,025,091) (hereinafter “Shim091”) in view of Shim et al. (10,700,521) (hereinafter “Shim521”) and Darden, II et al. (2013/0079943) (hereinafter “Darden”).
Regarding claim 1, Shim091 discloses a hierarchical power control system (1 in Fig.1, please refer to the whole reference for detailed) connected to a cloud server (600), the system comprising: a first microgrid cell (300) including a first energy storage system (ESS) having an uninterruptible power supply (UPS) structure (360 in Fig.2, column 9, line 4-6), and a first load (350), wherein a power state of the first load is managed by the first ESS (column 9, line 4-8); a second microgrid cell (400) including a second load (450 in Fig.2) and a second ESS (410) for managing a power state of the second load; a third microgrid cell (500) including a third load (550); a middleware server (200) communicating with the first to third microgrid cells (300, 400 and 500); and an integrated control system (100) configured to: receive a power demand and supply 
Shim091 doesn’t disclose an emergency cell including an additional ESS having a UPS structure, and an additional emergency generator, wherein the emergency cell is selectively connected to the second microgrid cell; a middleware server communicating with the emergency cell.
Shim521 discloses the power in the second microgrid cell maybe insufficient due to the peak control or the grid interruption (column 10, line 44-48). 
Darden discloses an example of an emergency cell (at least On-site Emergency Back-up Generator and/or Other ON-site Generation Assets in Fig.1) including an additional ESS having a UPS structure (please refer to at least ¶ 44, 45, 49 and 54 discloses energy storage is used to supply power demanded uninterruptedly), and an additional emergency generator (Emergency Back-up Generator in Fig.1), wherein the emergency cell is selectively connected to a microgrid cell (please refer to at least ¶ 35, 44, 45 and 47); a middleware server (server computer located centrally or distributed over a network as stated in at least ¶ 43) communicating with the emergency cell (please refer to at least ¶ 43-45, 49 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 with the teaching of Shim521 and Darden to provide an emergency cell including an additional ESS having a UPS structure, and an additional emergency generator, wherein the emergency cell is 
Regarding claim 2, Shim091 in view of Shim521 and Darden is used to reject claim 1 above.
Shim091 doesn’t disclose when an abnormal power state occurs in the second microgrid cell, the integrated control system is configured to: calculate a power shortage amount of the second microgrid cell based on the power demand and supply state information of the second microgrid cell received from the middleware server, and determine a power supply amount based on the power shortage amount; generate a control signal including information on the determined power supply amount; transmit the generated control signal to the emergency cell via the middleware server; and connect the emergency cell and the second microgrid cell with each other.
Shim521 discloses when an abnormal power state occurs in the second microgrid cell (abnormal power state where shortage of power occurred in 400; please refer to at least column 17, line 30-33), the integrated control system is configured to: calculate a power shortage amount of the second microgrid cell based on the power demand and supply state information of the second microgrid cell received from the middleware server, and determine a power supply amount based on the power shortage amount (please refer to at least column 17, line 30-44); generate a control signal including information on the determined power supply amount (please refer to at least column 17, line 58 to column 18, line 6); transmit the generated control signal to the first 
Darden discloses an example of transmit a generated control signal to the emergency cell (control signal to enable or disable the emergency cell which comprises at least On-site Emergency Back-up Generator and/or Other ON-site Generation Assets in Fig.1) via the middleware server (please refer to at least ¶ 43-45, 49 and 50); and connect the emergency cell and the second microgrid cell with each other (please refer to at least ¶ 35, 44, 45 and 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 with the teaching of Shim521 and Darden to provide when an abnormal power state occurs in the second microgrid cell, the integrated control system is configured to: calculate a power shortage amount of the second microgrid cell based on the power demand and supply state information of the second microgrid cell received from the middleware server, and determine a power supply amount based on the power shortage amount; generate a control signal including information on the determined power supply amount; transmit the generated control signal to the emergency cell via the middleware server; and connect the emergency cell and the second microgrid cell with each other. The suggestion/motivation would have been to provide emergency backup power supply for the microgrid as taught by Shim521 and Darden.
Regarding claim 3, Shim091 in view of Shim521 and Darden is used to reject claims 1 and 2 above.

Darden discloses the control signal transmitted to the emergency cell is transmitted to the additional ESS (please refer to at least ¶ 44) and the additional emergency generator (please refer to at least ¶ 44), wherein the additional ESS supplies power to the second load (load of microgrid) in an uninterruptible manner (please refer to at least ¶ 43-46), based on the control signal, wherein the additional emergency generator supplies power to the second load, based on the control signal, wherein the additional ESS and the additional emergency generator are operated in association with each other, based on the control signal (please refer to at least ¶ 43-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 in view of Shim521 with the teaching of Darden to provide the control signal transmitted to the emergency cell is transmitted to the additional ESS and the additional emergency generator, wherein the additional ESS supplies power to the second load in an uninterruptible manner, based on the control signal, wherein the additional emergency generator supplies power to the second load, based on the control signal, wherein the additional ESS and the additional 
Regarding claim 4, Shim091 in view of Shim521 and Darden is used to reject claim 1 above.
Shim091 discloses the first microgrid cell further includes a first sensor for detecting a power state of the first load, wherein the second microgrid cell further includes a second sensor for detecting a power state of the second load, wherein the third microgrid cell further includes a third sensor for detecting a power state of the third load, wherein each of the first to third sensors detects the power state of each of the first to third loads and transmits each detected power state to the cloud server (column 2, line 23-31).
Regarding claim 5, Shim091 in view of Shim521 and Darden is used to reject claims 1 and 2 above.
Shim091 discloses the cloud server is configured to: receive at least one of climate data or power-related data from an external entity; analyze, in a combined manner, the power state of each of the first to third loads received from the first to third sensors, and the at least one of the climate data or power related data received from the external entity; and provide the analysis result to the middleware server (column 2, line 32-38).
Regarding claim 6, Shim091 in view of Shim521 and Darden is used to reject claims 1, 2 and 5 above.

Regarding claim 7, Shim091 in view of Shim521 and Darden is used to reject claims 1 and 4 above.
Shim091 discloses the cloud server provides the power state of each of the first to third loads received from the first to third sensors to the middleware server, wherein the middleware server provides the power state of each of the first to third loads received from the cloud server to the integrated control system, wherein the integrated control system is configured to: compare the power state of each of the first to third loads received from the middleware server with the integrated operation schedule; and adjust the integrated operation schedule based on the comparison result (column 2, line 43-53).
Regarding claim 8, Shim091 in view of Shim521 and Darden is used to reject claim 1 above.
Shim091 discloses the first microgrid cell further includes: an emergency generator; a building-related power system including a first distributed power system; and a first energy management system (EMS) for controlling the emergency generator, the building-related power system, and the first ESS, wherein the second microgrid cell further includes: a second distributed power system operated in association with the 
Regarding claim 9, Shim091 in view of Shim521 and Darden is used to reject claims 1 and 8 above.
Shim091 discloses the building-related power system further includes: a building energy management system (BEMS); a distribution board communicating with the BEMS; a building automation system (BAS) communicating with the BEMS; an air conditioning system connected to the BAS; the first distributed power system connected to the BAS; and a third ESS connected to the BAS, wherein the BEMS is configured to control at least one of the air conditioning system, the first distributed power system, or the third ESS using the BAS, thereby to reduce peak load (column 2, line 64 to column 3, line 11).
Regarding claim 10, Shim091 in view of Shim521 and Darden is used to reject claims 1 and 8 above.
Shim091 discloses the integrated control system is configured to receive the power demand and supply state information via the middleware server, wherein the power demand and supply state information includes first power demand and supply state information received from the first EMS, and second power demand and supply state information received from the second EMS, wherein the first power demand and supply state information includes at least one of power amount information generated in the first microgrid cell, required power amount information therein, or operation schedule information of the first ESS, wherein the second power demand and supply state information includes at least one of power amount information generated in the 
Regarding claim 11, Shim091 in view of Shim521 and Darden is used to reject claims 1 and 8 above.
Shim091 discloses the integrated control system is configured to provide the integrated operation schedule to the first EMS and second EMS via the middleware server, wherein the first EMS adjusts a power supply and demand schedule of the first microgrid cell, based on the integrated operation schedule received via the middleware server, wherein the second EMS adjusts a power supply and demand schedule of the second microgrid cell, based on the integrated operation schedule received via the middleware server (column 3, line 30-40).
Regarding claim 15, Shim091 discloses a hierarchical power control system (1 in Fig.1, please refer to the whole reference for detailed) connected to a cloud server (600), the system comprising: a first microgrid cell (300) including a first energy storage system (ESS) having an uninterruptible power supply (UPS) structure (360 in Fig.2, column 9, line 4-6), and a first load (350), wherein a power state of the first load is managed by the first ESS (column 9, line 4-8); a second microgrid cell (400) including a second load (450 in Fig.2) and a second ESS (410) for managing a power state of the second load; a third microgrid cell (500) including a third load (550); a middleware server (200) communicating with the first to third microgrid cells (300, 400 and 500); and an integrated control system (100) configured to communicate with the middleware server, and to control power demand and supply of each of the first to third microgrid cells based on the communication result.

Shim521 discloses the power in a microgrid cell maybe insufficient due to the peak control or the grid interruption (column 10, line 44-48). 
Darden discloses an example of an emergency cell (at least On-site Emergency Back-up Generator and/or Other ON-site Generation Assets in Fig.1) including an additional ESS (please refer to at least ¶ 44, 45, 49 and 54 discloses energy storage is used to supply power demanded), wherein the emergency cell is selectively connected to a microgrid cell (please refer to at least ¶ 35, 44, 45 and 47); a middleware server (server computer located centrally or distributed over a network as stated in at least ¶ 43) communicating with the emergency cell (please refer to at least ¶ 43-45, 49 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 with the teaching of Shim521 and Darden to provide an emergency cell including an additional ESS, wherein the emergency cell is selectively connected to the third microgrid cell; a middleware server communicating with the emergency cell. The suggestion/motivation would have been to provide emergency backup power supply for the microgrid as taught by Shi521 and Darden. 
Regarding claim 16, Shim091 in view of Shim521 and Darden is used to reject claim 15 above.
Shim091 discloses the first microgrid cell further includes a first sensor for detecting a power state of the first load, wherein the second microgrid cell further 
Regarding claim 17, Shim091 in view of Shim521 and Darden is used to reject claims 15 and 16 above.
Shim091 doesn’t disclose when an abnormal power state occurs in the third microgrid cell, the integrated control system is configured to: calculate a power shortage amount of the third microgrid cell based on the power demand and supply state information of the third microgrid cell received from the middleware server, and determine a power supply amount based on the power shortage amount; generate a control signal including information on the determined power supply amount; transmit the generated control signal to the emergency cell via the middleware server; and connect the emergency cell and the third microgrid cell with each other.
Ichino discloses an example of when an abnormal power state occurs in a microgrid cell (abnormal power state where shortage of power occurred in one of microgrids (400); please refer to at least column 17, line 30-33), the integrated control system is configured to: calculate a power shortage amount of the microgrid cell based on the power demand and supply state information of the microgrid cell received from 
Darden discloses an example of transmit a generated control signal to the emergency cell (control signal to enable or disable the emergency cell which comprises at least On-site Emergency Back-up Generator and/or Other ON-site Generation Assets in Fig.1) via the middleware server (please refer to at least ¶ 43-45, 49 and 50); and connect the emergency cell and the microgrid cell with each other (please refer to at least ¶ 35, 44, 45 and 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 with the teaching of Shim521 and Darden to provide when an abnormal power state occurs in the third microgrid cell, the integrated control system is configured to: calculate a power shortage amount of the third microgrid cell based on the power demand and supply state information of the third microgrid cell received from the middleware server, and determine a power supply amount based on the power shortage amount; generate a control signal including information on the determined power supply amount; transmit the generated control signal to the emergency cell via the middleware server; and connect the emergency cell and the third microgrid cell with each other. The 
Regarding claim 18, Shim091 in view of Shim521 and Darden is used to reject claims 15-17 above.
Shim091 doesn’t disclose the control signal transmitted to the emergency cell is transmitted to the additional ESS, wherein the additional ESS supplies power to the third load based on the control signal.
Darden discloses the control signal transmitted to the emergency cell is transmitted to the additional ESS (please refer to at least ¶ 44), wherein the additional ESS supplies power to a load (load of microgrid), based on the control signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 in view of Shim521 with the teaching of Darden to provide the control signal transmitted to the emergency cell is transmitted to the additional ESS, wherein the additional ESS supplies power to the third load based on the control signal. The suggestion/motivation would have been to provide emergency backup power supply for the microgrid as taught by Shim521 and Darden.
Regarding claim 19, Shim091 in view of Shim521 and Darden is used to reject claims 15 and 16 above.
Shim091 discloses the cloud server is configured to: receive at least one of climate data or power-related data from an external entity; analyze, in a combined manner, the power state of each of the first to third loads received from the first to third sensors, and the at least one of the climate data or power related data received from 
Regarding claim 20, Shim091 in view of Shim521 and Darden is used to reject claims 15, 16 and 19 above.
Shim091 discloses the middleware server provides the analysis result received from the cloud server to the integrated control system, wherein the integrated control system is configured to predict an operation schedule of each of the first to third microgrid cells, based on the analysis result received from the middleware server (column 2, line 32-43).
Regarding claim 21, Shim091 in view of Shim521 and Darden is used to reject claims 15, 16 and 19 above.
Shim091 discloses each of the first to third microgrid cells transmits each power demand and supply state information to the integrated control system via the middleware server (please refer to at least column 9, line 30-35, column 11, line 65 to column 12, line 4, and claims 1, 10, 14 and 15), wherein the integrated control system configures an integrated operation schedule based on the power demand and supply state information of each of the first to third microgrid cells received via the middleware server (please refer to at least claims 1, 10, 14 and 15).
Regarding claim 22, Shim091 in view of Shim521 and Darden is used to reject claims 15 and 16 above.
Shim091 discloses the integrated control system is configured to: compare the power state of each of the first to third loads received from the middleware server with 
Regarding claim 23, Shim091 in view of Shim521 and Darden is used to reject claims 15 and 16 above.
Shim091 discloses the first microgrid cell further includes: an emergency generator; a first building-related power system including a first distributed power system; and a first energy management system (EMS) for controlling the emergency generator, the first building-related power system, and the first ESS, wherein the second microgrid cell further includes: a second distributed power system operated in association with the second ESS; and a second EMS for controlling the second ESS and the second distributed power system (please refer to at least column 2, line 53-63).
Regarding claim 24, Shim091 in view of Shim521 and Darden is used to reject claims 15, 16 and 23 above.
Shim091 discloses the building-related power system further includes: a building energy management system (BEMS); a distribution board communicating with the BEMS; a building automation system (BAS) communicating with the BEMS; an air conditioning system connected to the BAS; the first distributed power system connected to the BAS; and a third ESS connected to the BAS, wherein the BEMS is configured to control at least one of the air conditioning system, the first distributed power system, or the third ESS using the BAS, thereby to reduce a peak load of the first load (please refer to at least column 2, line 64 to column 3, line 11).
Regarding claim 25, Shim091 in view of Shim521 and Darden is used to reject claims 15, 16 and 23 above.

Regarding claim 26, Shim091 in view of Shim521 and Darden is used to reject claims 15, 16 and 23 above.
Shim091 discloses the integrated control system is configured to provide the integrated operation schedule to the first and second EMS via the middleware server, .

7.	Claims 12-14 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (11,025,091) (hereinafter “Shim091”) in view of Shim et al. (10,700,521) (hereinafter “Shim521”), Darden, II et al. (2013/0079943) (hereinafter “Darden”) and Ichino (2015/0214737).
Regarding claim 12, Shim091 discloses a hierarchical power control system (1 in Fig.1, please refer to the whole reference for detailed) connected to a cloud server (600), the system comprising: a first microgrid cell (300) including a first energy storage system (ESS) having an uninterruptible power supply (UPS) structure (360 in Fig.2, column 9, line 4-6), and a first load (350), wherein a power state of the first load is managed by the first ESS (column 9, line 4-8); a second microgrid cell (400) including a second load (450 in Fig.2) and a second ESS (410) for managing a power state of the second load; a third microgrid cell (500) including a third load (550); a middleware server (200) communicating with the first to third microgrid cells (300, 400 and 500); and an integrated control system (100) configured to: receive a power demand and supply state information of each of the first to third microgrid cells via the middleware server (200, please refer to at least column 8, line 27-37); and configure an integrated 
Shim091 doesn’t disclose a fourth microgrid cell including a fourth load, and a third ESS managing a power state of the fourth load; an emergency cell including an additional ESS having a UPS structure, and an additional emergency generator, wherein the emergency cell is selectively connected to at least one of the second microgrid cell or the fourth microgrid cell; a middleware server communicating with the fourth microgrid cell and the emergency cell; and an integrated control system configured to: receive a power demand and supply state information of fourth microgrid cell via the middleware server; and configure an integrated operation schedule based on the received power demand and supply state information of each of the first to fourth microgrid cells. 
Ichino discloses an example of a hierarchical power control system comprising a plurality of microgrid cells (3000s in Fig.12) and a middleware server (2000 in Fig.12) communicating with the fourth microgrid cell (one of 3000s). Thus, providing an additional a fourth microgrid cell including a fourth load, and a third ESS managing a power state of the fourth load, in additional to the first to third microgrid cells taught by Shim091 would have been obvious.
Shim521 discloses the power in a microgrid cell maybe insufficient due to the peak control or the grid interruption (column 10, line 44-48). 
Darden discloses an example of an emergency cell (at least On-site Emergency Back-up Generator and/or Other ON-site Generation Assets in Fig.1) including an additional ESS having a UPS structure (please refer to at least ¶ 44, 45, 49 and 54 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 with the teaching of Ichino, Shim521 and Darden to provide a fourth microgrid cell including a fourth load, and a third ESS managing a power state of the fourth load; an emergency cell including an additional ESS having a UPS structure, and an additional emergency generator, wherein the emergency cell is selectively connected to at least one of the second microgrid cell or the fourth microgrid cell; a middleware server communicating with the fourth microgrid cell and the emergency cell; and an integrated control system configured to: receive a power demand and supply state information of fourth microgrid cell via the middleware server; and configure an integrated operation schedule based on the received power demand and supply state information of each of the first to fourth microgrid cells. The suggestion/motivation would have been to control a plurality of microgrid cells as taught by Ichino and provide emergency backup power supply for the microgrid cells as taught by Shim521 and Darden.
Regarding claim 13, Shim091 in view of Ichino, Shim521 and Darden is used to reject claim 12 above.

Ichino discloses an example of a hierarchical power control system comprising a plurality of microgrid cells (3000s in Fig.12) and a server (2000 in Fig.12) communicating with the fourth microgrid cell (one of 3000s). Thus, providing an additional a fourth microgrid cell in additional to the first to third microgrid cells taught by Shim091 would have been obvious.
Shim521 discloses when an abnormal power state occurs in the second microgrid cell (abnormal power state where shortage of power occurred in 400; please refer to at least column 17, line 30-33), the integrated control system is configured to: calculate a power shortage amount of the second microgrid cell based on the power demand and supply state information of the second microgrid cell received from the 
Darden discloses an example of provide a generated control signal to the emergency cell (control signal to enable or disable the emergency cell which comprises at least On-site Emergency Back-up Generator and/or Other ON-site Generation Assets in Fig.1) via the middleware server (please refer to at least ¶ 43-45, 49 and 50); and connect the microgrid cell with the emergency cell (please refer to at least ¶ 35, 44, 45 and 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 with the teaching of Ichino, Shim521 and Darden to provide when an abnormal power state occurs in the second and fourth microgrid cells, the integrated control system is configured to: calculate a first power shortage amount of the second microgrid cell based on the power demand and supply state information of the second microgrid cell received from the middleware server, and determine a first power supply amount based on the first power shortage amount; calculate a second power shortage amount of the fourth microgrid cell based on the power demand and supply state information of the fourth microgrid cell received from the middleware server, and determine a second power supply amount based on the second power shortage amount; generate a first control signal including 
Regarding claim 14, Shim091 in view of Ichino, Shim521 and Darden is used to reject claims 12 and 13 above.
Shim091 doesn’t disclose the first and second control signals provided to the emergency cell are transmitted to the additional ESS and the additional emergency generator, wherein the additional ESS supplies power in an uninterruptible manner to the second and fourth loads, respectively, based on the first and second control signals, wherein the additional emergency generator supplies power to the second and fourth loads, respectively, based on the first and second control signals, wherein the additional ESS and the additional emergency generator are operated in association with each other, based on the first and second control signals.
As explained in claim 13 above, Ichino discloses an example of a hierarchical power control system comprising a plurality of microgrid cells (3000s in Fig.12) and a middleware server (2000 in Fig.12) communicating with the fourth microgrid cell (one of 3000s). Thus, providing an additional a fourth microgrid cell including a fourth load, and a third ESS managing a power state of the fourth load, in additional to the first to third microgrid cells taught by Shim091 would have been obvious.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 in view of Ichino and Shim521 with the teaching of Darden to provide the first and second control signals provided to the emergency cell are transmitted to the additional ESS and the additional emergency generator, wherein the additional ESS supplies power in an uninterruptible manner to the second and fourth loads, respectively, based on the first and second control signals, wherein the additional emergency generator supplies power to the second and fourth loads, respectively, based on the first and second control signals, wherein the additional ESS and the additional emergency generator are operated in association with each other, based on the first and second control signals. The suggestion/motivation would have been to provide emergency backup power supply for the microgrid cells as taught by Ichino, Shim521 and Darden.
Regarding claim 27, Shim091 in view of Shim521 and Darden is used to reject claim 15 above.

Darden disclose the emergency cell as explained in claim 15 above.
Shim521 discloses the power in a microgrid cell maybe insufficient due to the peak control or the grid interruption (column 10, line 44-48); and a microgrid cell (300) which functions as a shared emergency cell (due to the microgrid cell 300 provides emergency power to the other microgrid cell 400) includes a second building-related power system including the additional ESS, wherein the second building-related power system further includes: an additional BEMS; an additional distribution board communicating with the additional BEMS; an additional BAS communicating with the additional BEMS and connected to the additional ESS; an additional air conditioning system connected to the additional BAS; and an additional distributed power system connected to the additional BAS (column 3, line 55-65).
Ichino discloses an example of controlling a plurality of microgrid cells (3000s in Fig.12) and also some of the microgrid cells functions as an emergency cell to share power where it is necessary via power transmission line (5000). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 with the teaching of 
Regarding claim 28, Shim091 in view of Shim521, Darden and Ichino is used to reject claims 15 and 27 above.
Shim091 doesn’t disclose when the emergency cell and the third microgrid cell are connected to each other, the additional BEMS controls at least one of the additional air conditioning system, the additional distributed power system, or the additional ESS using the additional BAS, thereby to reduce a peak load amount of the third load.
Darden discloses an emergency cell (at least On-site Emergency Back-up Generator and/or Other ON-site Generation Assets in Fig.1) and a microgrid cell are connected to each other (please refer to at least ¶ 35, 44, 45 and 47). 
Shim521 discloses when a microgrid cell (300) (which functions as an emergency cell due to supplying power to the other microgrid cell when the other microgrid cell required power) and other microgrid cell (400) are connected to each other, an additional BEMS controls at least one of the additional air conditioning system, the additional distributed power system, or the additional ESS using the additional BAS, thereby to reduce a peak load amount of the load (column 3, line 55-65).

Regarding claim 29, Shim091 discloses a hierarchical power control system (1 in Fig.1, please refer to the whole reference for detailed) connected to a cloud server (600), the system comprising: a first microgrid cell (300) including a first energy storage system (ESS) having an uninterruptible power supply (UPS) structure (360 in Fig.2, column 9, line 4-6), and a first load (350), whose a power state of the first load is managed by the first ESS (column 9, line 4-8); a second microgrid cell (400) including a second load (450 in Fig.2) and a second ESS (410) for managing a power state of the second load; a third microgrid cell (500) including a third load (550); a middleware server (200) communicating with the first to third microgrid cells (300, 400 and 500); and an integrated control system (100) configured to communicate with the middleware server, and to control power demand and supply of each of the first to third microgrid cells based on the communication result.
Shim091 doesn’t disclose a fourth microgrid cell including a fourth load; an emergency cell including an additional ESS, wherein the emergency cell is selectively connected to at least one of the third microgrid cell or the fourth microgrid cell; a 
Ichino discloses an example of a hierarchical power control system comprising a plurality of microgrid cells (3000s in Fig.12), one of the plurality of microgrid cells including a fourth load; and a server (2000 in Fig.12) communicating with the fourth microgrid cell (one of 3000s); an integrated control system (2020) configured to control power demand and supply of the fourth microgrid cell (one of 300s) based on a communication result (result of supply and demand energy of micro grids received by 2030 in Fig.12). Thus, providing an additional a fourth microgrid cell including a fourth load, in additional to the first to third microgrid cells taught by Shim091 would have been obvious.
Shim521 discloses the power in a microgrid cell maybe insufficient due to the peak control or the grid interruption (column 10, line 44-48). 
Darden discloses an example of an emergency cell (at least On-site Emergency Back-up Generator and/or Other ON-site Generation Assets in Fig.1) including an additional ESS (please refer to at least ¶ 44, 45, 49 and 54 discloses energy storage is used to supply power demanded), wherein the emergency cell is selectively connected to a microgrid cell (please refer to at least ¶ 35, 44, 45 and 47); a server (server computer located centrally or distributed over a network as stated in at least ¶ 43) communicating with the emergency cell (please refer to at least ¶ 43-45, 49 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 with the teaching of 
Regarding claim 30, Shim091 in view of Ichino, Shim521 and Darden is used to reject claim 29 above.
Shim091 discloses the first microgrid cell further includes a first sensor for detecting a power state of the first load, wherein the second microgrid cell further includes a second sensor for detecting a power state of the second load, wherein the third microgrid cell further includes a third sensor for detecting a power state of the third load, wherein each of the first to third sensors detects the power state of each of the first to third loads and transmits each detected power state to the cloud server (please refer to at least column 2, line 23-31), wherein the cloud server provides the power state of each of the first to third loads received from the first to third sensors to the middleware server (please refer to at least column 2, line 32-43), wherein the middle ware server provides the power state of each of the first to third loads received from the loud server to the integrated control system (please refer to at least column 2, line 32-43).
Basically, Shim091 doesn’t disclose the fourth microgrid cell with a fourth sensor and the fourth load. 
Ichino discloses an example of a hierarchical power control system comprising a plurality of microgrid cells (3000s in Fig.12). Thus, providing an additional a fourth microgrid cell including a fourth sensor, and the fourth load, in additional to the first to third microgrid cells taught by Shim091 would have been obvious.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 with the teaching of Ichino, Shim521 and Darden to provide the fourth microgrid cell further includes a fourth sensor for detecting a power state of the fourth load, the fourth sensor detects the power state of the fourth load and transmits detected power state to the cloud server, wherein the cloud server provides the power state of the fourth loads received from the fourth sensor to the middleware server, wherein the middleware server provides the power state of the fourth loads received from the cloud server to the integrated control system. The suggestion/motivation would have been to control a plurality of microgrid cells as taught by Ichino and provide emergency backup power supply for the microgrid cells as taught by Shim521 and Darden.
Regarding claim 31, Shim091 in view of Ichino, Shim521 and Darden is used to reject claims 29 and 30 above.
Shim091 doesn’t disclose when an abnormal power state occurs in the third and fourth microgrid cells, the integrated control system is configured to: calculate a first power shortage amount of the third load based on the power state of the third load received from the middleware server, and determine a first power supply amount based on the first power shortage amount; calculate a second power shortage amount of the fourth load based on the power state of the fourth load received from the middleware server, and determine a second power supply amount based on the second power shortage amount; generate a first control signal including information on the determined first power supply amount, and a second control signal including information on the determined second power supply amount; provide the generated first and second control signals to the emergency cell via the middleware server; and connect the second and fourth microgrid cells with the emergency cell.
Ichino discloses an example of a hierarchical power control system comprising a plurality of microgrid cells (3000s in Fig.12) and a server (2000 in Fig.12) communicating with the fourth microgrid cell (one of 3000s). Thus, providing an additional a fourth microgrid cell in additional to the first to third microgrid cells taught by Shim091 would have been obvious.
Shim521 discloses an example of when an abnormal power state occurs in the second microgrid cell (abnormal power state where shortage of power occurred in 400; please refer to at least column 17, line 30-33), the integrated control system is configured to: calculate a power shortage amount of the second microgrid cell based on 
Darden discloses an example of provide a generated control signal to the emergency cell (control signal to enable or disable the emergency cell which comprises at least On-site Emergency Back-up Generator and/or Other ON-site Generation Assets in Fig.1) via the middleware server (please refer to at least ¶ 43-45, 49 and 50); and connect the microgrid cell with the emergency cell (please refer to at least ¶ 35, 44, 45 and 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 with the teaching of Ichino, Shim521 and Darden to provide when an abnormal power state occurs in the third and fourth microgrid cells, the integrated control system is configured to: calculate a first power shortage amount of the third load based on the power state of the third load received from the middleware server, and determine a first power supply amount based on the first power shortage amount; calculate a second power shortage amount of the fourth load based on the power state of the fourth load received from the middleware server, and determine a second power supply amount based on the second power shortage amount; generate a first control signal including information on the 
Regarding claim 32, Shim091 in view of Ichino, Shim521 and Darden is used to reject claims 29-31 above.
Shim091 doesn’t disclose wherein the first and second control signals provided to the emergency cell are transmitted to the additional ESS, wherein the additional ESS supplies power to the third and fourth loads based on the first and second control signals.
As explained in claim 13 above, Ichino discloses an example of a hierarchical power control system comprising a plurality of microgrid cells (3000s in Fig.12) and a middleware server (2000 in Fig.12) communicating with the fourth microgrid cell (one of 3000s). Thus, providing an additional a fourth microgrid cell in additional to the first to third microgrid cells taught by Shim091 would have been obvious.
Darden discloses the control signal provided to the emergency cell is transmitted to the additional ESS (please refer to at least ¶ 44), wherein the additional ESS supplies power to the load (load of microgrid) (please refer to at least ¶ 43-46), based on the control signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim091 in view of Ichino and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Richard Tan/Primary Examiner 2849